IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA : CRIMINAL ACTION
7 .
KENNETH BLAKENEY : No. 19-632
MEMORANDUM
PRATTER, J, APRIL 29, 2021
BACKGROUND!

Mr. Blakeney has been charged with one count of possession of a firearm by a felon in
violation of 18 U.S.C. § 922(g\(1). The Government filed a motion in limine to admit evidence of
Mr. Blakeney’s prior convictions, and to preclude admission of evidence of the Philadelphia Police
Department’s directives or policies. Mr. Blakeney opposes the motion. For the reasons that
follow, the Court will grant the Government’s motion.

DISCUSSION

I. Motion to Admit Evidence of Prior Crimes

The Government seeks to admit evidence of Mr. Blakeney’s two prior felony convictions,
one for possession with intent to distribute controlled substances, and one for conspiracy to commit
burglary. Federal Rule of Evidence 609 states that evidence of a felony conviction “must be
admitted in a criminal case in which the witness is a defendant, if the probative value of the

evidence outweighs its prejudicial effect to that defendant.” Fed. R. Evid. Rule 609(a)(1)(B).

 

I Because the Court writes primarily for the benefit of the parties, it will discuss only those
facts necessary to decide this motion. The Court has twice provided a recitation of this case’s facts
and procedural history. See United States v. Blakeney, No. CR 19-632, 2020 WL 3489337 (E.D.
Pa. June 26, 2020); United States v. Blakeney, No. CR 19-632, 2021 WL 465907 (E.D. Pa. Feb. 8,
2021).

 

 
“Rule 609 is premised on ‘the common sense proposition that one who has transgressed society’s
norms by committing a felony is less likely than most to be deterred from lying under oath.’”
Walden v. Georgia-Pac. Corp., 126 F.3d 506, 523 (3d Cir. 1997) (quoting Cummings v. Malone,
995 F.2d 817, 826 (8th Cir. 1993)).

In weighing probative value against prejudicial effect, the court considers: “(1) the kind of
crime involved; (2) when the conviction occurred; (3) the importance of the [defendant’s]
testimony to the case; [and] (4) the importance of the credibility of the defendant.” United States
v. Caldwell, 760 F.3d 267, 286 (3d Cir. 2014) (quoting Gov't of Virgin Islands v. Bedford, 671
F.2d 758, 761 n.4 (3d Cir. 1982) (alteration in original)).

Three out of the four Bedford factors weigh in favor of admitting this evidence here. The
kind of crimes involved—possession with intent to distribute and conspiracy to commit burglary-—
are both probative as to Mr. Blakeney’s character for truthfulness. See, ¢.g., United States v.
Gaston, 509 F. App’x 158, 160 Gd Cir. 2013) (“[Wle agree with the District Court that [the
defendant’s] prior drug convictions were probative of his credibility.”); United States v. Jacobs,
44 F.3d 1219, 1224-25 (3d Cir. 1995) (evidence of the defendant’s prior felony conviction for
burglary was admissible for impeachment purposes under Rule 609(a)(1)). The timing of the
convictions do not suggest a lengthy passage of time to allow for a changed character,
Mr. Blakeney had just been released from confinement for unlawfully possessing a firearm, and
was on probation when the events underlying this indictment occurred. United States v. Caldwell,
760 F.3d 267, 287 (3d Cir. 2014) (“The age of a conviction may weigh particularly in favor of
exclusion ‘where other circumstances combine with the passage of time to suggest a changed
character.’” (quoting Wright & Gold, Federal Practice and Procedure § 6134, at 258 (2d ed.

2012)). Third, if he testifies Mr. Blakeney’s credibility will be important. As both parties concede,
Mr, Blakeney’s defense will chiefly center on his explanation for the presence of a gun in his car.
See United States v. Johnson, 302 ¥.3d 139, 152 (3d Cir. 2002) (credibility was important where
the defendant’s “defense depended on the jury believing his story”), Conversely, the fourth factor
weighs against admitting the evidence because Mr. Blakeney’s testimony will be highly important
given that the parties identify no other source of evidence that he could use to make the same
argument. See Caldwell, 760 ¥.3d at 287 (“The tactical need for the accused to testify on his or
her own behalf may militate against use of impeaching convictions.” (quoting Glenn
Weissenberger & James J. Duane, Weissenberger’s Federal Evidence § 609.2 (4th ed. 2001)),

In sum, three out of the four Bedford factors weigh in favor of admitting this evidence. In
the event Mr. Blakeney chooses to testify, he will be placing his credibility directly at issue.
Should that occur, the jury may consider evidence of the fact of his prior convictions’ so that it
may decide how credible his testimony is. Therefore, the Court will grant the Government’s
motion to admit evidence of Mr. Blakeney’s prior drug trafficking and conspiracy to commit
burglary convictions.’

IL. Motion to Preclude Evidence of Police Department Dircctives or Policies

Next, the Government moves to exclude evidence that the two officers who attempted to
arrest Mr. Blakeney violated Philadelphia Police Department directives. After Officer Baker
received a signal from Officer Escamilla that there was a gun in the car, Officer Baker opened the
door and grabbed Mr. Blakeney’s arm. Officer Baker testified that he did this to prevent

Mr, Blakeney from reaching for the gun or driving away. When Officer Escamilla opened the

 

The Government will be limited to presenting the fact of convictions without embellishment as to
the details underlying them.

3 The parties also discuss the merits of a limiting instruction to the jury regarding this evidence. The
Court will consider the propriety of a limiting instruction at the time of trial.
passenger-side door and reached into the car to grab the firearm, Mr. Blakeney then drove away,
the car hit Officer Escamilla’s arm, and the gun fell back into the vehicle.

Mr, Blakeney seeks to admit evidence showing that both officers’ actions contravened
Philadelphia Police Department directives. He argues that Officer Baker violated a directive which
states that no force is necessary if the offender is compliant. He also argues that Officer Escamilla
violated a directive which states that it is “highly recommended” that officers do not reach into an
occupied vehicle to attempt to shut off the ignition or to recover evidence.

The Government argues that the prejudicial nature of this evidence outweighs its probative
value. See Fed. R, Evid, 403. The Court must agree. Whether the officers followed internal
procedures is not an issue in this case. Mr. Blakeney argues that the evidence is relevant to the
officers’ “state of mind.” But the officers’ mental thought processes are not at issue either.
Introducing this evidence would create an impermissible risk of jury confusion, “sidetracking the
jury with a mini-trial about the investigatory procedures” of the Philadelphia Police Department.
United States v. Martin, 248 F.3d 1161, 2000 WL 1909630, at *7 (7th Cir. 2000), as corrected
(Feb. 7, 2001).

And to the extent that Mr. Blakeney seeks to introduce this evidence to explain why he
chose to drive away, he may still do so. He may introduce evidence of what the officers did,
including grabbing his arm and reaching into the car to grab the gun. But whether the officers
complied with procedures will not help the jury understand Mr. Blakeney’s motive in driving away
for the simple reason he was not aware of these policies at the time he did so. He only knew that
one officer had reached into the car and grabbed his arm, and the other was reaching in to grab the
gun. Because the jury will be able to hear all of this, introducing evidence of the Philadelphia

Police Department’s procedures would have little, if any, probative value.
CONCLUSION
For the reasons described above the Government’s motion is granted. An appropriate order

follows.

BY THE gouRT:
/b
Gate E. K. aNTTER
UNITED SPATES DISTRICT JUDGE
